        Case 2:19-cv-00095-ACA Document 92 Filed 10/23/20 Page 1 of 8                       FILED
                                                                                   2020 Oct-23 PM 03:26
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


5 STAR LIFE INSURANCE
COMPANY,                                      ]
                                              ]
      Plaintiff,                              ]
                                              ]
v.                                            ]      2:19-cv-00095-ACA
                                              ]
MONICA SMITH, et al.,                         ]
                                              ]
      Defendant.                              ]

                           MEMORANDUM OPINION

      Before the court are Plaintiff 5 Star Life Insurance Company’s (“5 Star”)

motion to dismiss (doc. 82) and motion for default judgment as to Shennell Fisher

and George Poole (doc. 91). Also before the court are guardian ad litem Cindy

Webb’s petition for attorney’s fees (doc. 88) and 5 Star’s petition for attorney’s fees

and costs (doc. 89).

      In this interpleader action, only one party presented evidence in favor of their

claim: the decedent’s minor children through their guardian ad litem. (Doc. 87).

Accordingly, the court WILL AWARD the decedent’s minor children, G.S., F.S.,

and S.S., equal proportions of the insurance proceeds, less Ms. Webb’s attorney’s

fees. Further, the court WILL GRANT 5 Star’s motion for default judgment against

George Poole and Shennell Fisher. (Doc. 91). Finally, the court WILL GRANT
           Case 2:19-cv-00095-ACA Document 92 Filed 10/23/20 Page 2 of 8




Ms. Webb’s petition for attorney’s fees (doc. 88) and WILL DENY 5 Star’s petition

for attorney’s fees and costs (doc. 89).

      I.       BACKGROUND

      5 Star issued a group life insurance policy covering Steven Small in the

amount of $15,000. (Doc. 82-1). Mr. Small died without naming a beneficiary, and

5 Star filed this action in interpleader pursuant to 20 U.S.C. § 1335 to determine who

is entitled to Mr. Small’s insurance proceeds. (Doc. 37 at 1). In the absence of a

named beneficiary, the policy provides that the proceeds may be paid to (1) the

insured’s surviving spouse, (2) the insured’s children, (3) the insured’s parents, or

(4) the insured’s brothers and sisters. (Doc. 82-1 at 29). 5 Star identified nine

potential claimants to Mr. Small’s insurance proceeds: Monica Smith, Brittany

Boyd, Crystal Boyd, Shennell Fisher, George Poole, Gloria Small, G.S., F.S., and

S.S. (Doc. 37 at 1–2).

      Monica Smith and Shennell Fisher both claim to be Mr. Small’s surviving

spouse. (Doc. 5 at 3). Gloria Small claims to be Mr. Small’s beneficiary based upon

a writing by Mr. Small prior to his death. (Id.). Brittany Boyd and Crystal Boyd

claim to be Mr. Small’s adult children. (Doc. 5 at 2). George Poole claims to be

Mr. Small’s father. (Doc. 82 at 3). Finally, through their guardian ad litem, G.S.,

F.S., and S.S. claim to be Mr. Small’s minor children. (Doc. 87 at 1–2).




                                           2
        Case 2:19-cv-00095-ACA Document 92 Filed 10/23/20 Page 3 of 8




      Brittany Boyd, Crystal Boyd, Ms. Smith, Ms. Small, and the minor children

all filed timely answers to 5 Star’s complaint. (See Docs. 56, 57, 61, 62, 79).

Ms. Fisher and Mr. Poole, however, failed to file a responsive pleading as required

by Federal Rule of Civil Procedure 12(a)(1)(A)(i). Therefore, the Clerk entered

default against Ms. Fisher and Mr. Poole (doc. 78), and 5 Star subsequently moved

for default judgment (doc. 91).

      The remaining parties participated in a Rule 26(f) conference. (Doc. 70). At

the Rule 26(f) conference, all parties agreed that mediation would be beneficial.

(Doc. 74 at 3). But following the conference, Ms. Small informed 5 Star that she

would not agree to mediation if there was a possibility that Ms. Smith might get a

portion of the insurance proceeds.      (Id.).   Because of Ms. Small’s refusal to

participate, the parties did not engage in mediation.

      5 Star submitted a joint status report outlining the position of the parties.

(Doc. 74). Brittany Boyd indicated that she did “not have any paperwork or proof

to turn in.” (Id. at 2). Crystal Boyd did not provide her position for the report and

did not respond to 5 Star’s attempts to reach her. (Id.). Ms. Smith indicated to

5 Star’s counsel that she would not provide a response to the report. (Id. at 3). After

multiple emails and phone calls from 5 Star’s counsel, Ms. Small advised 5 Star that

she would provide a response for the status report. (Doc. 74 at 2). But despite ample

opportunity to do so, Ms. Small never provided a response or submitted any

                                          3
        Case 2:19-cv-00095-ACA Document 92 Filed 10/23/20 Page 4 of 8




evidence to the court. (Doc. 74 at 2– 3). The guardian ad litem indicated that she

had not yet located her clients. (Id. at 2). But in a later filing, Ms. Webb provided

the court with a guardian ad litem report recommending that the minor children share

the insurance proceeds in equal proportions. (Doc. 87 at 4). Ms. Webb also

produced the minor children’s birth certificates to establish Mr. Small’s paternity.

(Id. at 8–10).

      Next, 5 Star filed a motion to dismiss. (Doc. 82). The court set a hearing on

5 Star’s motion and heard arguments on October 16, 2020. The only parties that

attended the hearing were 5 Star and Ms. Webb, the minor children’s guardian ad

litem. At the hearing, the court noted that the deadline for discovery had passed on

May 1, 2020, and the time for dispositive motions had passed on July 1, 2020. (See

Doc. 71 at 2–3). Other than the minor children, no party has presented evidence to

the court supporting their claim to the insurance proceeds.

      II.    DISCUSSION

             1.    5 Star’s Motion for Default Judgment

      Federal Rule of Civil Procedure 55 establishes a two-step procedure for

obtaining a default judgment. First, when a defendant fails to plead or otherwise

defend a lawsuit, the Clerk of Court must enter the party’s default.

Fed. R. Civ. P. 55(a). Second, after the Clerk’s entry of default, if the defendant is

not an infant or an incompetent person, the court may enter a default judgment

                                          4
          Case 2:19-cv-00095-ACA Document 92 Filed 10/23/20 Page 5 of 8




against the defendant if the well-pleaded allegations in the complaint state a claim

for relief. Fed. R. Civ. P. 55(b)(2); Nishimatsu Contr. Co. v. Houston Nat’l Bank,

515 F.2d 1200, 1206 (5th Cir. 1975). 1

      Here, both Mr. Poole and Ms. Fisher are named and properly served

interpleader defendants who have failed to answer the interpleader complaint. (Doc.

37). Accordingly, the Clerk entered default against Mr. Poole and Ms. Fisher. (Doc.

78). Because of their failure to plead or otherwise defend this interpleader suit,

Mr. Poole and Ms. Fisher have both forfeited any claim of entitlement that they may

otherwise have had on the decedent’s life insurance proceeds. Thus, an entry of

default judgment against them is proper.

              2.    5 Star’s Motion to Dismiss

      5 Star filed this interpleader action so that the court could “determine which

of the Defendants in the Interpleader are entitled to the proceeds.” (Doc. 37 at 3).

5 Star makes no claim to the insurance proceeds and is seeking to avoid multiple

liability by asking the court to determine the asset’s rightful owner. The only party

that has presented any evidence supporting a claim to the insurance proceeds is the

guardian ad litem on behalf of the minor children. (Doc. 87).




      1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
banc), the Eleventh Circuit adopted as binding precedent all decisions of the former
Fifth Circuit handed down before October 1, 1981.
                                         5
        Case 2:19-cv-00095-ACA Document 92 Filed 10/23/20 Page 6 of 8




      Ms. Webb asserts in her report that Mr. Small is the presumptive father of the

minor children.     (Id. at 3).   As evidence, she presented the children’s birth

certificates, on each of which Mr. Small is listed as the father. (Id. at 8–10). Under

Alabama law, this is evidence of Mr. Small’s paternity. See Ala. Code § 26-17-204;

J.W. v. C.H., 963 So. 2d 114, 117 (Ala. Civ. App. 2007). No party to this action has

disputed that Mr. Small is the minor children’s father. Because the insurance policy

lists the insured’s children as a class of beneficiaries if there is no named beneficiary,

and no other party has presented evidence in support of a claim, the court finds that

the minor children are entitled to the insurance proceeds. Thus, the three minor

children, G.S., F.S., and S.S., will split the benefits in equal proportions.

             3.     Ms. Webb and 5 Star’s Motions for Attorney’s Fees

      In an interpleader action, attorney’s fees and costs are awarded at the

discretion of the court. Prudential Ins. Co. of Am. v. Boyd, 781 F.2d 1494, 1497

(11th Cir. 1986). The “usual practice is to tax the costs and fees against the

interpleader fund.” Id. at 1498. Courts will often deny attorney’s fees to a party

when the party’s “interpleader claim arises out of the normal course of business.” In

re Mandalay Shores Co-op. Hous. Ass’n, Inc., 21 F.3d 380, 383 (11th Cir. 1994).

This “standard is typically applied to insurance companies.” Id.

      Here, both Ms. Webb and 5 Star have filed motions for attorney’s fees. (Docs.

88, 89). The court appointed Ms. Webb to represent the minor children in this case.

                                            6
        Case 2:19-cv-00095-ACA Document 92 Filed 10/23/20 Page 7 of 8




(Doc. 83). Ms. Webb spent 7.1 hours reviewing the pleadings and law in this case,

speaking with the mother of the minor children, obtaining the children’s birth

certificates, and drafting her report. (Doc. 88 at 1–2). Accordingly, Ms. Webb is

entitled to attorney’s fees in the amount of $2,100 to be paid out of the interpleaded

funds. (Doc. 88). In the interest of preserving the limited insurance proceeds for

Mr. Small’s beneficiaries, and because this interpleader action arose out of the

normal course of 5 Star’s business, the court denies 5 Star’s motion for attorney’s

fees. (Doc. 89).

      III.   CONCLUSION

      The court WILL GRANT 5 Star’s motion to dismiss and remove 5 Star from

the proceedings. (Doc. 82). The court WILL GRANT 5 Star’s motion for default

judgment as to Shennell Fisher and George Poole and enter default judgment against

them. (Doc. 91). Because the minor children are the only parties that have presented

evidence in favor of their claim to the proceeds, the court WILL AWARD each

minor child an equal share of the insurance proceeds. Accordingly, the court WILL

ORDER the Clerk to create a custodial account to hold the funds until each of the

children individually reaches the age of majority. At that time, each beneficiary will

be entitled to a distribution of $4,300 plus one third of the interest that has accrued

in accordance with 28 U.S.C. § 1961.          Finally, the court WILL GRANT

Ms. Webb’s motion for attorney’s fees (doc. 88) and WILL DENY 5 Star’s motion

                                          7
       Case 2:19-cv-00095-ACA Document 92 Filed 10/23/20 Page 8 of 8




for attorney’s fees and costs (doc. 89). The court will enter a separate order

consistent with this memorandum opinion.

      DONE and ORDERED this October 23, 2020.



                                 _________________________________
                                 ANNEMARIE CARNEY AXON
                                 UNITED STATES DISTRICT JUDGE




                                      8
